Citation Nr: 1647960	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  08-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to March 9, 2016, and in excess of 40 percent from March 9, 2016, forward, for diabetes mellitus, type II, with erectile dysfunction.  

2.  Entitlement to an increased rating for dermatofibrosarcoma protuberans, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In September 2004,
the RO denied entitlement to a rating higher than 30 percent for service-connected
dermatofibrosarcoma protuberans and denied entitlement to a TDIU.  In October
2006, the RO granted service connection for diabetes mellitus type II and assigned an initial 20 percent disability rating effective October 24, 2005.  

The Veteran testified at a hearing before the undersigned in August 2010.  The Board remanded this case in January 2011.  

In a March 2016 rating decision, the RO assigned an increased 40 percent rating for the Veteran's diabetes mellitus with erectile dysfunction, effective from March 9, 2016, forward.  That rating decision additionally awarded separate ratings for complications of the Veteran's diabetes mellitus, as follows:  peripheral neuropathy of the right lower extremity rated as 10 percent disabling, effective October 24, 2005; peripheral neuropathy of the left lower extremity rated as 10 percent disabling, effective October 24, 2005; stasis dermatitis rated as 10 percent disabling, effective date of March 9, 2016; and ischemic heart disease rated as 10 percent disabling from March 21, 2006 to August 30, 2010, as 60 percent disabling from August 31, 2010 to March 8, 2016, and as 100 percent disabling from March 9, 2016, forward.  The Veteran has not expressed disagreement with the ratings or effective dates assigned for these disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for further development to ensure that they are afforded every consideration.  

The Veteran reported an increase in severity in his service-connected diabetes mellitus and dermatofibrosarcoma protuberans since his most recent VA examination in March 2016.  Specifically, his representative reported an increase in severity of the Veteran's disabilities in a November 2016 appellate brief, stating that all of his conditions have become worse and that he should be provided updated VA examinations to assess the current severity of his conditions.  Given these statements, the Board finds that new examinations are warranted to assess the current severity of his condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's complete VA treatment records should also be associated with the file as the most recent treatment records date through July 2015.  

The Veteran's claim for TDIU was previously remanded for development and adjudication.  Specifically, the Board directed that the Veteran be scheduled for a VA examination.   In June 2015, the RO sent a letter to the Veteran advising him of the evidence necessary to support the grant of a TDIU and asked him to complete VA Form 21-8940.  The Veteran did not respond.  No examination was scheduled.  The RO then issued a supplemental statement of the case in March 2016 denying TDIU.    

A remand by the Board imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board acknowledges the Veteran's failure to respond to the RO's June 2015 letter; however, the scheduling of an examination was not made contingent on the Veteran's response.  Thus, remand for a TDIU examination is proper.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to complete and return a VA Form 21-8940.  

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2015 forward.

3.  Upon receipt of all additional records, schedule an appropriate VA examination to determine the severity of the Veteran's service-connected diabetes mellitus with erectile dysfunction.  The electronic file and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report must contain a notation that the examiner reviewed the file.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected dermatofibrosarcoma protuberans condition.  The electronic file and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report must contain a notation that the examiner reviewed the file.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., ischemic heart disease, major depression, diabetes mellitus with erectile dysfunction, dermatofibrosarcoma protuberans, peripheral neuropathy of the right and left lower extremities, left nasal obstruction, and stasis dermatitis), and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation for the time period from October 24, 2015, forward.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

For the purpose of this examination/opinion, the Veteran's service-connected ischemic heart disease should not be considered for the time period from March 9, 2016 forward, as the Veteran is in receipt of a 100 percent schedular rating for his ischemic heart disease effective March 9, 2016.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  Next, review the VA examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Finally, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




